AFFIRM; and Opinion Filed August 6, 2018.




                                               In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                        No. 05-17-01155-CR

                              JESSICA BYAS-LURGIO, Appellant
                                           V.
                               THE STATE OF TEXAS, Appellee

                       On Appeal from the Criminal District Court No. 1
                                    Dallas County, Texas
                            Trial Court Cause No. F15-76316-H

                              MEMORANDUM OPINION
                          Before Justices Bridges, Brown, and Boatright
                                    Opinion by Justice Brown
       Appellant Jessica Byas-Lurgio waived a jury trial and pleaded guilty to reckless injury to

a child causing serious bodily harm. After finding appellant guilty, the trial court assessed

punishment at ten years’ imprisonment. On appeal, appellant’s attorney filed a brief in which she

concludes the appeal is wholly frivolous and without merit. The brief meets the requirements of

Anders v. California, 386 U.S. 738 (1967). The brief presents a professional evaluation of the

record showing why, in effect, there are no arguable grounds to advance. See High v. State, 573
S.W.2d 807, 812 (Tex. Crim. App. [Panel Op.] 1978) (determining whether brief meets

requirements of Anders). Counsel delivered a copy of the brief to appellant. We advised appellant

of her right to file a pro se response, but she did not file a pro se response. See Kelly v. State, 436
S.W.3d 313, 319–21 (Tex. Crim. App. 2014) (noting appellant has right to file pro se response to

Anders brief filed by counsel).

       We have reviewed the record and counsel’s brief. See Bledsoe v. State, 178 S.W.3d 824,

826–27 (Tex. Crim. App. 2005) (explaining appellate court’s duty in Anders cases). We agree the

appeal is frivolous and without merit. We find nothing in the record that might arguably support

the appeal.

       We affirm the trial court’s judgment.




                                                 /Ada Brown/
                                                 ADA BROWN
                                                 JUSTICE


Do Not Publish
TEX. R. APP. P. 47

171155F.U05




                                               –2–
                              Court of Appeals
                       Fifth District of Texas at Dallas
                                      JUDGMENT

 JESSICA BYAS-LURGIO, Appellant                    On Appeal from the Criminal District Court
                                                   No. 1, Dallas County, Texas
 No. 05-17-01155-CR        V.                      Trial Court Cause No. F15-76316-H.
                                                   Opinion delivered by Justice Brown.
 THE STATE OF TEXAS, Appellee                      Justices Bridges and Boatright
                                                   participating.

       Based on the Court’s opinion of this date, the judgment of the trial court is AFFIRMED.


Judgment entered this 6th day of August, 2018.




                                             –3–